Case: 3:21-cv-00011-GFVT-EBA Doc #: 23 Filed: 05/04/21 Page: 1 of 7 - Page ID#: 95




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION AT FRANKFORT

  MITSUI SUMITOMO INSURANCE                  Case No.: 3:21-cv-00011-GFVT-EBA
  COMPANY OF AMERICA

  Plaintiff
                                             AMENDED THIRD PARTY
  v.                                         COMPLAINT

  LOUISVILLE MECHANICAL SERVICES,
  INC.

  Defendant

  v.

  LG ELECTRONICS USA, INC.
  Serve agent:
        Corporation Service Company
        421 West Main Street
        Frankfort, Ky 40601


  And

  STEEL TECHNOLOGIES, LLC
  Serve agent:
        Corporation Service Company
        421 West Main Street
        Frankfort, Ky 40601




                                   ***********
        Comes now Defendant, Louisville Mechanical Services Inc., by and through its

 undersigned counsel, and as its Third-Party Complaint pursuant to the Federal Rules of

 Civil Procedure, Rule 14 (a)(1) against LG Electronics USA, Inc. and Steel Technologies,

 LLC avers as follows:
Case: 3:21-cv-00011-GFVT-EBA Doc #: 23 Filed: 05/04/21 Page: 2 of 7 - Page ID#: 96




      1.   Third-Party Plaintiff, Louisville Mechanical Services, Inc. is a Kentucky

           corporation with its principal place of business located at 11121 Plantside Dr.,

           Louisville, Kentucky 40299.

      2. Third-Party Defendant LG Electronics USA, Inc. was incorporated in the State

           of Delaware on August 7, 1978 and at all pertinent times its principal place of

           business has been located at 1000 Sylvan Ave., Englewood Cliffs, N.J 07632.

      3. Third-Party Defendant LG Electronics USA, Inc. has been registered to do

           business in the State of Kentucky continually since January 31, 2000 and its

           registered Agent is Corporation Service Company, 421 West Main St. Frankfort,

           Ky. 40601.

      4. Third-Party Steel Technologies LLC was registered to do business in the State of

           Kentucky on September 29, 2005 and at all pertinent times its principal place

           of business has been located at 15415 Shelbyville Road, Louisville, Ky. 40245.

      5. The registered agent for Third-Party Steel Technologies LLC is National

           Registered Agents Inc. 421 West Main Street, Frankfort, KY 40601.

      6. On March 25,2021, Plaintiff filed a Complaint against this Defendant/Third-

           Party Plaintiff alleging, among other things, that Defendant was negligent in

           installing an LG Air Conditioning unit at the Ghent Kentucky steel processing

           plant owned and operated by Third-Party Defendant Steel Technologies, LLC.

           which allegedly caused a fire at the plant on April 22, 2019 for which Plaintiff

           allegedly paid out insurance proceeds in the amount of Forty Million Dollars. A

           copy of the Complaint is attached as Exhibit 1 and incorporated by reference as

           if fully rewritten herein, not for the purpose of alleging the veracity of Plaintiff’s

           allegations, but instead for the purpose of making this Third-Party Complaint.

                                                2
Case: 3:21-cv-00011-GFVT-EBA Doc #: 23 Filed: 05/04/21 Page: 3 of 7 - Page ID#: 97




      7. Defendant/Third Party Plaintiff denies Plaintiff’s allegations of negligence in the

         installation of the LG Air Conditioner and that the installation of the air

         conditioner was the cause and origin of the fire at said steel processing plant.

         However, to the extent Plaintiffs are successful in proving the cause and origin

         of the fire was with the LG Air Conditioner then the Third-Party Defendants are

         liable to the Third-Party Plaintiff.

                     NEGLIGENCE OF STEEL TECHNOLOGIES, LLC


      8. Third-Party Plaintiff reavers the allegations in paragraph 1 through and

         including paragraph 9 of the Third-Party Complaint as though fully set forth

         herein.

      9. Third-Party Steel Technologies LLC was the owner and operator of a steel

         processing plant located 3985 U.S. Highway 42 West in Ghent, Kentucky 41045-

         9501 at all pertinent times.

      10. Third-Party Defendant had a duty to select the proper air conditioning unit to

         be used in the commercial environment and to properly initially install and wire

         the indoor and outdoor units for the LG Air Conditioning unit that is the subject

         matter of Plaintiff’s Complaint and to properly maintain, inspect, repair all

         machinery and electronics on the premises of said steel processing plant,

         including but not limited to the LG Air Conditioner that is the subject of

         Plaintiff’s Complaint.

      11. Defendant/Third-Party Plaintiff denies that the LG Air Conditioner caused the

         fire and damages alleged by Plaintiff in its Complaint, however, to the extent

         Plaintiff is successful in proving such claim, Third Party Steel Technologies, LLC


                                                3
Case: 3:21-cv-00011-GFVT-EBA Doc #: 23 Filed: 05/04/21 Page: 4 of 7 - Page ID#: 98




         breached its duty to select the proper air conditioning units for the commercial

         environment, to properly originally install and wire the indoor and outdoor

         units and properly maintain, inspect, and/or repair the LG Air Conditioning

         units in the steel processing plant in Ghent.


      12. Defendant/Third-Party Plaintiff denies it was negligent in the installation of any

         portion of the LG Air Conditioner unit at issue or that the LG Air Conditioner

         was the cause of the fire and Plaintiff’s damages at the steel processing plant

         however, should Plaintiff prove it was the LG Air Conditioner that caused its

         damages, the foregoing negligent acts and omissions of Third Party Defendant

         Steel Technologies, LLC proximately caused and/or substantially contributed to

         the fire and the damages alleged by Mitsui Sumitomo Insurance Company of

         America in its Complaint against Third-Party Plaintiff Louisville Mechanical

         Services, Inc.

      13. Pursuant to KRS §412.030, if Third-Party Plaintiff is found responsible for the

         damages alleged by Mitsui Sumitomo Insurance Company of American then

         Third-Party Defendant is liable for contribution to Third-Party Plaintiff as a

         result of Third-Party Defendant’s negligence causing and/or substantially

         contributing to those damages.

                PRODUCTS LIABILITY OF LG ELECTRONICS USA, INC.

      14. Third-Party Plaintiff reavers the allegations in paragraph 1 through and

         including paragraph 13 of the Third-Party Complaint as though fully set forth

         herein.




                                             4
Case: 3:21-cv-00011-GFVT-EBA Doc #: 23 Filed: 05/04/21 Page: 5 of 7 - Page ID#: 99




      15. Third-Party Defendant LG Electronics USA, Inc. manufactured, constructed,

         designed and/or formulated a certain LG Model LSN120HXV Air Conditioner

         that it marketed to consumers in the United States.

      16. Defendant/Third-Party Plaintiff denies that it’s installation of the inside

         condenser portion and outside unit of the LG Air Conditioner was negligent, or

         that the LG Air Conditioner caused the fire and damages alleged by Plaintiff in

         its Complaint, however, to the extent Plaintiff is successful in proving the LG Air

         Conditioner was the cause of the fire and damages to Plaintiff, Third Party

         Defendant LG Electronics USA, Inc is liable for placing a defective LG Air

         Conditioner into the stream of commerce that ultimately was installed in the

         steel processing plant in Ghent.

      17. Defendant/Third-Party Plaintiff denies that it’s installation of the inside

         condenser portion and outside unit of the LG Air Conditioner was negligent, or

         that the LG Air Conditioner caused the fire and damages alleged by Plaintiff in

         its Complaint, however, to the extent Plaintiff is successful in proving the LG Air

         Conditioner was the cause of the fire and damages to Plaintiff, Third-Party

         Defendant LG Electronics USA, Inc is liable for the defect in the LG Air

         Conditioner which proximately caused and/or substantially contributed to the

         damages alleged by Mitsui Sumitomo Insurance Company of America, Inc. in its

         complaint against Third-Party Plaintiff Louisville Mechanical Services, Inc.

      18. Pursuant to KRS §412.030, if Third-Party Plaintiff is found responsible for the

         damages alleged by Mitsui Sumitomo Insurance Company of American then

         Third-Party Defendant is liable for contribution to Third-Party Plaintiff as a



                                             5
Case: 3:21-cv-00011-GFVT-EBA Doc #: 23 Filed: 05/04/21 Page: 6 of 7 - Page ID#: 100




          result of the defect in Third-Party Defendant’s Air Conditioning unit

          proximately causing and/or substantially contributing to the damages.

       WHEREFORE, to the extent Plaintiff is successful in proving its claims for

 negligence, the Defendant/Third-Party Plaintiff prays for judgment against each of the

 Third-Party Defendants in an amount to be proven at trial with interest, costs, attorney’s

 fees and any other such relief which this Court may deem proper.



                                             Respectfully submitted,


                                              /s/ Patricia J. Trombetta
                                             PATRICIA J. TROMBETTA (93008)
                                             THOMAS F. GLASSMAN (85678)
                                             Bonezzi Switzer Polito & Hupp Co. L.P.A.
                                             312 Walnut Street, Suite 2530
                                             Cincinnati, Ohio 45202
                                             Phone (513) 345-5500
                                             Fax (513) 345-5510
                                             ptrombetta@bsphlaw.com
                                             tglassman@bsphlaw.com
                                             Attorneys for Defendant Louisville
                                             Mechanical Services Inc.




                                             6
Case: 3:21-cv-00011-GFVT-EBA Doc #: 23 Filed: 05/04/21 Page: 7 of 7 - Page ID#: 101




                             CERTIFICATE OF SERVICE

       A copy of the foregoing has been served via email and/or regular mail and the

 court’s electronic filing system this 4th day of May 2021 upon:

  Christopher M. Mayer, Esq.                     John M. Hands, Esq.
  Ferreri Partners, PLLC                         Jason P. Conte, Esq.
  614 West Main Street, Suite 5500               Ulmer & Berne LLP
  Louisville, Kentucky 40202                     600 Vine Street, Suite 2800
  cmayer@ferrerilaw.com                          Cincinnati, Ohio 45202
  Counsel for Plaintiff                          jhands@ulmer.com
                                                 jconte@ulmer.com
  William N. Clark, Esq.                         Counsel for Third-Party Defendant LG
  Paul R. Bartolacci, Esq.                       Electronics USA, Inc.
  Cozen O’Connor
  One Liberty Place                              Alexander M. Andrews, Esq.
  1560 Market Street, Suite 2800                 Ulmer & Berne, LLP
  Philadelphia, PA 19103                         65 East State Street, Suite 1100
  wclark@cozen.com                               Columbus, Ohio 43215
  pbartolacci@cozen.com                          aandrews@ulmer.com
  Counsel for Plaintiff, Pro Hac Vice            Counsel for Third-Party Defendant LG
                                                 Electronics USA, Inc., Pro Hac Vice

                                                 VIA REGULAR MAIL:
                                                 STEEL TECHNOLOGIES, LLC
                                                 Serve agent:
                                                       Corporation Service Company
                                                       421 West Main Street
                                                       Frankfort, Ky 40601



                                                   /s/ Patricia J. Trombetta
                                                   PATRICIA J. TROMBETTA (93008)




                                             7
